Case: 12-11012     Date Filed: 02/14/2013   Page: 1 of 5

                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-11012
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 4:05-cr-00066-BAE-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

GEORGE L. CRAY,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (February 14, 2013)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      George Cray, proceeding pro se, appeals the district court’s denial of his

motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). Cray argues
              Case: 12-11012     Date Filed: 02/14/2013    Page: 2 of 5

that the district court erred in denying his § 3582(c)(2) motion because it

considered the pre-sentencing factors pursuant to 18 U.S.C. § 3553(a), but failed to

consider his post-sentencing rehabilitation efforts. Finding no abuse of discretion,

we affirm.

      We review for abuse of discretion the district court’s denial of motion to

reduce a sentence pursuant to § 3582(c)(2). United States v. Smith, 568 F.3d 923,

926 (11th Cir. 2009). Section 3582(c)(2) provides that “in the case of a defendant

who has been sentenced to a term of imprisonment based on a sentencing range

that has subsequently been lowered by the Sentencing Commission . . . [a district

court] may reduce the term of imprisonment.” 18 U.S.C. § 3582(c)(2) (emphasis

supplied). A modification is permitted only “if such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” Id.

      In deciding a § 3582(c)(2) motion, “the court must recalculate the sentence

under the amended guidelines, first determining a new base level by substituting

the amended guideline range for the originally applied guideline range, and then

using that new base level to determine what ultimate sentence it would have

imposed.” United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000). The court

must then decide, in its discretion and after analyzing the § 3553(a) factors,

whether to impose the amended sentence or retain the original sentence. Id. at 781.

                                          2
               Case: 12-11012      Date Filed: 02/14/2013     Page: 3 of 5

We have expressly rejected the suggestion that a district court is required to reduce

a defendant’s sentence pursuant to § 3582(c). See United States v. Vautier, 144

F.3d 756, 760 (11th Cir. 1998).

       The Sentencing Guidelines provide that, where a defendant’s applicable

guideline range has been lowered after the defendant’s sentencing, “the court may

reduce the defendant’s term of imprisonment as provided by 18 U.S.C.

§ 3582(c)(2).” U.S.S.G. § 1B1.10(a)(1) (emphasis added). The application notes

to that provision state that “the court shall consider the [§ 3553(a) factors] in

determining: (I) whether a reduction in the defendant’s term of imprisonment is

warranted; and (II) the extent of such reduction.” U.S.S.G. § 1B1.10, cmt.

n.1(B)(i). We have held that a district court “commits no reversible error by

failing to articulate specifically the applicability—if any—of each of the section

3553(a) factors, as long as the record demonstrates that the pertinent factors were

taken into account by the district court.” Smith, 568 F.3d at 927 (internal quotation

marks omitted); see United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005)

(“[N]othing . . . requires the district court to state on the record that it has explicitly

considered each of the § 3553(a) factors or to discuss each of the § 3553(a)

factors.”). The guideline application notes further explain that “[t]he court may

consider post-sentencing conduct of the defendant that occurred after imposition of

                                             3
              Case: 12-11012      Date Filed: 02/14/2013   Page: 4 of 5

the original term of imprisonment in determining” whether a reduction is

warranted or the extent of any such reduction. U.S.S.G. § 1B1.10, cmt. n.1(B)(iii).

Nothing, however, requires the court to consider post-sentencing conduct. See id.

      Turning to the case at hand, we discern no error in the district court’s denial

of Cray’s § 3582(c)(2) motion. Section 3582(c)(2) and its accompanying

guideline, U.S.S.G § 1B1.10(a)(1), make quite clear that the district court wields

discretion to decide whether to lower a defendant’s term of imprisonment where

the guideline range is subsequently lowered as the result of an amendment to the

guidelines. See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a)(1). The record

reflects that district court properly considered the relevant § 3553(a) factors in

denying Cray’s motion. Indeed, the court explicitly stated that “pursuant to 18

U.S.C. § 3553(a), . . . [Cray’s sentence] should remain at 118 months.” And while

the court did not specifically enumerate the factors upon which it relied, the district

judge discussed the nature and circumstances of Cray’s offense when he remarked

that Cray’s offense involved a substantial quantity of crack cocaine. Further, the

district judge considered the history and circumstances of the offender, because he

remarked that Cray had been given several opportunities to change his life when he

had been sentenced to probation rather than incarceration for two prior felony drug

convictions. Finally, and with regard to the argument that the district court did not

                                           4
              Case: 12-11012     Date Filed: 02/14/2013    Page: 5 of 5

adequately consider Cray’s post-conviction conduct, we simply note that nothing

requires it to. See United States v. Williams, 557 F.3d 1254, 1256 (11th Cir. 2009)

(per curiam) (explaining that the district must consider the § 3553(a) factors, and

may consider the defendant’s post-sentencing conduct, in ruling on a § 3582(c)(2)

motion). The judgment of the district court is affirmed.

      AFFIRMED.




                                          5